Citation Nr: 1822703	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1970.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland.    

The Veteran testified at a Board hearing in August 2016 before the undersigned Veterans Law Judge (VLJ), and the transcript of the hearing is of record.


FINDING OF FACT

Bilateral hearing loss manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert. denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for a Bilateral Hearing Loss Disability

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system such as sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for hearing loss can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis - Bilateral Hearing Loss Disability  

The Veteran contends that exposure to loud noise during active service caused his current bilateral hearing loss disability.  Specifically, in his 2011 statement with his original claim, the Veteran asserted he served as a fuels specialist in the Air Force, operating fuel trucks and refueling jet airplanes, including bombers, fighters, and cargo aircraft, and that his hearing loss has worsened over the years since active service.  For this reason, he asserts that he is entitled to service connection for bilateral hearing loss.  

Although the Veteran has a current diagnosis of bilateral hearing loss, and an in-service injury in the form of acoustic trauma, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disability is related to the acoustic trauma sustained in service.  For this reason, the claim is denied.

Current Disability

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability that comports with VA's definition of disability resulting from hearing impairment.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  On VA examination in November 2011, a VA audiologist diagnosed the Veteran with hearing loss in both ears considered disabling as defined by VA regulations.  Thus, the requirement for a current disability is met.

In-Service Disease or Injury

Further, the Veteran has stated that during his service he was exposed to significant levels of noise. Specifically, he has argued that his occupational specialty as an Air Force fuels specialist required him to operate fuel trucks and refueling jet engine-equipped aircraft such as bombers, fighters, and cargo aircraft, without hearing protection. Further, there is no evidence that the Veteran's statements concerning noise exposure are not credible. As such, noise exposure in service has been shown. See 38 U.S.C. § 1154(a).  As noted in the statement of the case, the Veteran served as a fuels specialist serving on Air Force flight lines, and noise exposure during service is conceded.

The Veteran's military induction examination occurred in September 1966, at which time auditory thresholds were recorded.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to the ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:  add 15 dB to 250 and 500 Hz, 10 dB to 1000, 2000, and 3000, 6000 and 8000 Hz, and 5 dB at 4000 Hz. 

The Board notes that historical research has indicated that the conversion date of November 1967 was not consistent among all military branches and service locations, especially for deployed service members and those serving overseas.  Thus, for any auditory examination in question where it is not possible to determine what standard was used, ASA or ISO, the Board will consider the data that gives the Veteran the most favorable outcome and benefit of the doubt.  

The Veteran's induction examination of September 1966, therefore, would have originally been measured in ASA units.  With conversion to ISO units, the puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz, as converted to ISO units, were 20, 25, 15, and 50 in the right ear, and 20, 15, 15, and 30 in the left ear.  No measurement was provided at 3000 Hertz and no explanation in the record is provided as to why not.

The Veteran received another service examination to evaluate his hearing in October 1967.  The puretone thresholds were measured in ISO units, as clearly delineated on the examination form, and for the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, were 10, 0, 0, 30, and 45 for the right ear, and 10, 5, 0, 35, and 25 for the left ear.

The Veteran received another service examination to evaluate his hearing in January 1970.  Again, the puretone thresholds were measured in ISO units, as clearly delineated on the examination form.  For the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, the results were 20, 20, 5, 50, and 35 for the right ear, and 20, 10, 5, 50, and 35 for the left ear.

The Veteran received an examination of his hearing during his separation physical examination in June 1970.  Again, the puretone thresholds were measured in ISO units, as clearly delineated on the examination form.  For the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, the results were 10, 5, 10, 25, and 25 for the right ear, and 15, 0, 0, 35, and 35 for the left ear.

After leaving active military service in July 1970, the Veteran did not receive another auditory examination until January 2007, over 36 years later.  Auditory puretone thresholds were recorded but the examination is not valid for VA rating use because it did not include a Maryland CNC test.  For the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, the results were 5, 10, 60, 80, and 80 for the right ear, and 5, 10, 65, 70, and 70 for the left ear.

In November 2011, the Veteran underwent a VA audiological examination.  The report contains minimal information concerning the Veteran's statements during examination but shows that he reported having difficulty hearing his wife's voice.  The examiner documented the Veteran's exposure to acoustic trauma in service as a fuels specialist with frequent exposure to jet noise on Air Force flight lines.  The Veteran denied any recreational noise exposure, though he noted he worked as an electrician after his military service and was exposed to hazardous noise at times.  Examination revealed bilateral sensorineural hearing loss.  For the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, the results were 15, 15, 65, 85, and 85 for the right ear, and 10, 10, 65, 75, and 75 for the left ear.  Maryland CNC testing was 94 percent for each ear, right and left.  In an opinion dated March 2012, the examiner concluded that the Veteran's bilateral hearing loss was less likely than not caused by acoustic trauma in service, noting that the Veteran's induction examination of August 1966 revealed moderate hearing loss at 4000 Hertz in the right ear and mild hearing loss at 4000 Hertz in the left ear.  The examiner then pointed out that the June 1970 separation examination revealed normal hearing in the right ear and mild hearing loss at 3000 and 4000 Hertz in the left ear.    

The record establishes the Veteran has current hearing loss considered disabling for VA purposes, and the Board has conceded hazardous noise exposure while in service.  However, the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  The Veteran's lay statements contrast with a negative nexus opinion from a VA examiner.  The Board notes there is no additional evidence in the Veteran's favor, beyond his own testimony, that establishes a nexus between the noise exposure in service, and the current hearing loss of the Veteran.  The Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Ultimately, in weighing medical evidence, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  

To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between his hearing loss and his service, this provides no basis for allowing the claim.  The Veteran is a lay person and is not medically trained and competent to assert an opinion regarding the nexus of his in-service exposure and current hearing loss first evaluated 36 years after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  See also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a long period of time post-service without symptoms may be used to infer a lack of nexus). Hence, the Veteran's lay belief regarding nexus has no probative value on the facts of this case.  Thus, the preponderance of the evidence is against a finding of a nexus between the current disability and the in-service noise exposure, and therefore service connection for a bilateral hearing loss disability is not warranted on a direct basis. 38 C.F.R. § 3.303.

Bilateral hearing loss is considered an organic disease of the nervous system, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.  Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3);  see Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)).

However, the Veteran's service treatment records are silent for a diagnosis of bilateral hearing loss during service.  See 38 C.F.R. § 3.385.  The Veteran's service records regarding his hearing all indicate the Veteran's hearing was acceptable for active service.  The Veteran's audiological examination showing the greatest degree of hearing loss, that of January 1970 discussed above, utilizing analysis via 38 C.F.R. § 4.85, does not show hearing loss to have manifested to a compensable degree within service or one year after service.  38 C.F.R. § 3.307(a)(3).  Significantly, the Veteran has not specifically asserted a continuity of symptomatology existing since service, but only his lay assertions of the belief that his hearing loss is related to service.  
 
The Veteran specifically denied any current or past hearing loss at separation in July 1970.  There are no private treatment records after that time that suggest the Veteran has any hearing disability until January 2007, over 36 years after active service.  As there is no competent and credible evidence of sufficient manifestations of bilateral hearing loss either during service or within the first post-service year, or of a continuity of symptomatology since service, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and the Board concedes in-service exposure to hazardous noise, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


